DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on December 22, 2020.  As directed by the amendment, Claims 1, 7, 9, and 16 have been amended.  Claims 1-20 are pending in the instant application.
Regarding the Office Action filed October 26, 2020:
Applicant has not resolved all objections to the claims.  Therefore, the objections are maintained.  Additional objections have also been found.  Please see below for more details.
The claims still invoke 35 USC 112(f). Therefore, the invocations are maintained.  Please see below for more details.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.
Regarding the prior art Baker, Applicant believes the rejection is based on hindsight.  Applicant argues that Baker only generates an alarm based on a plurality of pressure measurements and not does teach the specific features of the alarm criterion since the detected pressure value is not the same as the plurality of pressure measurements. Applicant also argues that deactivation occurs with two things happening at the same time, mainly with the airway 
Examiner respectfully disagrees with this argument.  Applicant appears to be repeating the claim limitations and merely stating that such claim limitations are not met by Baker but is not specifically pointing out how Baker is teaching away from the claimed invention.  Applicant also appears to believe that the pressure module in Baker has no connection with the flow module in Baker.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Baker already discloses the claimed invention as stated in the current 35 USC 103 rejection.  Baker discloses the alarm being generated when pressure exceeds pressure thresholds (Baker: paragraph 0041), the alarm based on a preset pressure threshold for a certain number of breaths or for a certain amount of time (Baker: paragraph 0040), and that sufficiently large and sustained variations in flow may indicate leaks (Baker: paragraph 0047).  Baker also states that the flow can be derived from pressure readings according to any suitable method currently known (Baker: paragraph 0047).  Baker discloses that the monitoring modules 216-226 communicate directly with the alarm module 228 and may receive all parameter threshold and parameter integral threshold information directly 
Regarding prior art Heesch, Applicant argues that the flow direction is not being used in a manner of what Heesch is teaching.  Applicant is detecting direction of flow at a given time in which there is elevated pressure which is different from what Heesch teaches.  Applicant then argues that no ratio is involved in the current invention and that Heesch is addressing a very different problem (Remarks: Pages 15-16).
Examiner respectfully disagrees with this argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the combination, Examiner is only showing that it would have been obvious 
Regarding prior art Gajic, Applicant argues that the reference does not teach about resetting the alarm for a pressure alarm event triggered by a coughing event and this coughing is not a claimed feature.  Applicant then believes that the combined teachings do not suggest the specific deactivation situation.  Applicant explains what Gajic discloses and then believes Gajic teaches away from the invention since the alarm of Gajic relies on multiple ventilator readings in a row (Remarks: Pages 16-19).
Examiner respectfully disagrees with this argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Gajic is only brought in to show that the combination device can be modified 
Applicant’s arguments regarding the dependent claims and prior art Wondka have been fully considered and have been fully addressed by Examiner’s responses above.  Examiner currently has no suggestions to offer to overcome the 35 USC 103 rejections.

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  
The phrase “flow rate for the flow direction” should be changed to --the flow rate and flow direction-- to correct the grammatical error (Claim 9, Line 40).
The space between “measure” and “d” should be removed to correct the typographical error (Claim 16, Line 22).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Mixing and dispensing unit of Claims 1, 9, and 16
A pressure measuring unit of Claims 9 and 16
A flow measuring unit of Claims 9 and 16
A control unit of Claims 9 and 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker JR. (US 2011/0175728) in view of Heesch et al. (US 2016/0136370) and Gajic et al. (US 2012/0000464).
Regarding Claim 1, Baker JR. discloses a process for alarm organization of a medical device (102, 110, and 122, Fig 1), the process comprising the steps of: ventilating a patient with a medical ventilator or a medical respiratory device (102, Fig 1; patient ventilated through 130, Fig 1) comprising a mixing and dispensing unit (pneumatic system may have a variety of other components including mixing modules, valves, tubing, paragraph 0023) with a dispensing valve arrangement (pneumatic system may have a variety of other components including mixing modules, valves, tubing, paragraph 0023) to deliver and provide breathing 5gas (102 is providing breathing gas, Fig 1); during the ventilation, providing sensor signals (signals from 216-226, Fig 2) of measuring sites (suitable internal and external locations, paragraph 0037, Lines 1-7) of the medical device, wherein the sensor signals indicate pneumatic and/or fluidic physical states of the breathing gas in a gas-routing connection system (130, Fig 1) from and to the patient (signals from 216-226 measure fractional inspired oxygen, carbon monoxide, pressure, and flow, Fig 2), and the gas-routing connection system is fluidly connected and coupled (130 routes gas to and from patient, Fig 1) to the medical device (130 is connected to 102, Fig 1) and to the patient (130 is connected to 150, Fig 1) and has a gas-routing 10configuration (configuration of 130, Fig 1) for a 
Baker JR. fails to disclose determining flow direction corresponding to the gas-routing connection system and a pressure alarm event being triggered by a coughing event or coughing attack.
However, Heesch, of the same field of endeavor, teaches a medical measuring device with a ventilator (Abstract) including determining flow direction corresponding to the gas-routing connection system (inspiratory and expiratory flow sensors can qualitatively detect a direction of a quantity of gas flowing and quantitatively detect value of quantity of gas flowing, paragraph 0037, Lines 10-16) and based on a comparison of whether the determined value of the flow direction exceeds a flow rate comparison criterion (indicator for ventilation-related shifting of secretion calculated with measuring, signal processing and calculating means from inspiratory value and expiratory value, paragraph 0042, Lines 15-21; signal processing and calculating unit compares indicator for ventilation-related shifting of secretion with a defined value, paragraph 0056) to detect a ventilation-related shifting of secretion specifically for patients who have 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an inspiratory sensor and an expiratory sensor to the breathing circuit of Baker JR., as taught by Heesch, to detect a ventilation-related shifting of secretion specifically for patients who have secretion build up in the lungs (Heesch: paragraph 0004, Lines 12-18) and to adapt the ventilator to accommodate for patients that require secretion suctions (Heesch: paragraph 0026).  Additionally, Heesch teaches the use of the flow direction for both the inspiratory and expiratory flow sensors in order to perform a formula (Heesch: paragraph 0051) that provides an indicator of a ventilation-related shifting of secretion and a measure of how frequent secretion suctions need to be performed (Heesch: paragraph 0028, Lines 1-20).  Furthermore, Heesch teaches there can be more than one flow sensor (paragraph 0018).  Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to record the flow direction of a flow value based on the flow value being a positive or negative value since flow readings of a flow sensor will show these values as being positive or negative.
Baker-JR.-Heesch combination fails to teach resetting alarm criterion to not be an elevated airway pressure alarm state for pressure alarm event being triggered by a coughing event or coughing attack.
However, Gajic, of the same field of endeavor, teaches a computer-implemented patient information provisioning method (Abstract) including resetting alarm criterion to not be an elevated airway pressure alarm state for pressure alarm event being triggered by a coughing event or coughing attack (provisional determination to trigger alarm may also depend on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to consider the high airway pressure of coughs and deactivate alarms in response to a cough, as taught by Gajic, to avoid generating false positive results and to minimize the impact of artificial values (Gajic: paragraph 0039).  Though Baker-Heesch combination does not explicitly teach responding to coughing attacks, Gajic shows that high airway pressure due to coughing is considered in a ventilator treatment.  Making sure the triggering conditions over a period of time are met is one way to avoid false positive results especially if the coughs are introducing artificial values into the readings.  As shown by Baker-Heesch combination, the device is already capable of making the determination of whether or not a pressure or flow outside of a threshold triggers the alarm and can avoid nuisance alarms based on duration (Baker JR.: random fluctuations in flow measurements or actual airflow create small, brief excursions beyond flow thresholds, paragraph 0047, Lines 10-14; detection of leaks falling outside of threshold levels, paragraph 0047, Lines 14-20).  Additionally, it is obvious for one to consider coughing attacks when developing a ventilator system to avoid triggering the alarm constantly as taught by Gajic and the prior art.
Regarding Claim 2, Baker JR.-Heesch-Gajic combination teaches the acoustic output of the warning or the alarm is suppressed or muted as the adaptation of the output of the warning or the alarm in case the alarm criterion indicating the elevated airway pressure is reset (Baker JR.: 228 configured to generate any type of suitable signal including visual or audio or a combination 
Regarding Claim 3, Baker JR.-Heesch-Gajic combination teaches the visual output of the warning or the alarm is suppressed as the adaptation of the output of the warning or the alarm in case the alarm criterion indicating the elevated airway pressure is reset (Baker JR.: 228 configured to generate any type of suitable signal including visual or audio or a combination of both, paragraph 0049; brief fluctuations likely do not require caregiver intervention and would likely generate nuisance alarms, paragraph 0047, Lines 10-14; 228 may be in communication with 216-226 in order to avoid generating nuisance alarms that may detract from optimal patient care, paragraph 0048, Lines 4-7; alarm will reset if the fluctuations are brief and the alarm’s visual output will be suppressed or muted during this time).
Regarding Claim 4, Baker JR.-Heesch-Gajic combination teaches the visual and/or acoustic output of the warning or alarm is outputted with a time delay (Baker JR: alarm priority based on the length of time and/or the magnitude of a pressure threshold has been exceeded, paragraph 0040) as the adaptation of the output of the warning or alarm based on the alarm criterion (Baker JR.: 228 configured to generate any type of suitable signal including visual or audio or a combination of both, paragraph 0049; alarm priority based on the length of time and/or the magnitude of a pressure threshold has been exceeded, paragraph 0040; parameter threshold has been breached by a clinically significant amount of time, paragraph 0048, Lines 7-13).

Regarding Claim 6, Baker JR.-Heesch-Gajic combination teaches no visual and/or acoustic output of the warning or the alarm is outputted as the adaptation of the output of the warning or the alarm based on the alarm criterion (Baker JR.: 228 configured to generate any type of suitable signal including visual or audio or a combination of both, paragraph 0049; brief fluctuations likely do not require caregiver intervention and would likely generate nuisance alarms, paragraph 0047, Lines 10-14; 228 may be in communication with 216-226 in order to avoid generating nuisance alarms that may detract from optimal patient care, paragraph 0048, Lines 4-7; alarm will reset if the fluctuations are brief and the alarm’s visual and acoustic output will be suppressed or muted during this time), when the alarm criterion is no longer functioning or the user has decided that the alarm criterion is obsolete (Baker JR: user determines a parameter is obsolete and decides to change the parameter, paragraph 0065, Lines 1-11) and/or the resetting criterion (Baker JR: brief fluctuations likely do not require caregiver intervention and would likely generate nuisance alarms, paragraph 0047, Lines 10-14; 228 may be in communication with 216-226 in order to avoid generating nuisance alarms that may detract from 
Regarding Claim 7, Baker JR.-Heesch-Gajic combination teaches before the setting the alarm criterion or before the resetting the alarm criterion, carrying out a check (Baker JR: Clinician checks if the ventilation of the patient is being performed or not, paragraph 0032, Lines 15-21) of whether the medical device is being configured (Baker JR: parameter settings into 210, paragraph 0032, Lines 1-10) or settings for control of the ventilation are being adapted at the medical device (Baker JR: Clinician checks if parameter settings are being inputted into 210 before or during ventilation of patient, paragraph 0032) and in case of the medical device being configured or settings for control of the ventilation at the medical device being adapted, not carrying out setting of the alarm criterion or not carrying out resetting of the alarm criterion (Baker JR: Clinician input received at any suitable time before the ventilation of patient, paragraph 0032, Lines 15-21; before ventilation of patient, the alarm will not be functioning or operating since there’s no patient to monitor).
Regarding Claim 8, Baker JR.-Heesch-Gajic combination teaches a detection of a breathing phase (Baker JR.: sensors coupled to inspiratory and/or expiratory modules for detecting changes of circuit pressure and flow, paragraph 0037, Lines 1-9; Heesch: integration intervals of formulas come from inspiration phase and expiration phase, paragraph 0052) and the determination of whether the medical device is in the operating state (Baker JR.: sensors and other monitoring devices employed may be further utilized to detect faults in mechanical operation of ventilator, paragraph 0037, Lines 20-27), in which the smaller quantity of the breathing gas is being fed from the medical device to the patient than flows from the patient (Baker JR.: random fluctuations in flow measurements or actual airflow create small, brief 
Regarding Claim 9, Baker JR. discloses a medical device with an alarm organization (100, Fig 1; 200, Fig 2; any number of features of different embodiments may be combined into one single embodiment, paragraph 0092), the medical device comprising: a mixing and dispensing unit (pneumatic system may have a variety of other components including mixing modules, valves, tubing, paragraph 0023) with a dispensing valve arrangement (pneumatic system may have a variety of other components including mixing modules, valves, tubing, paragraph 0023) to deliver and provide breathing gas (102 is providing breathing gas, Fig 1); 5a gas-routing connection system (130, Fig 1) configured for a transport of the breathing gas (130 transports gases to patient, Fig 1), the gas-routing connection system comprising a connection component (170, Fig 1), an expiratory path (134, Fig 1) configured to carry away an expiratory quantity of the breathing gas (quantity of breathing gas leaving patient in 134, Fig 1) from the patient, an inspiratory path (132, Fig 1) 5configured to bring an inspiratory quantity of the breathing gas (quantity of breathing gas entering patient in 132, Fig 1) of the medical device to the patient, a patient connection path (tubing going into 150 via 170, Fig 1) configured to bring the inspiratory quantity of the breathing gas from the 10medical device to the patient and for carrying the expiratory quantity of the breathing gas away from the patient (tubing going into 150 via 170 is bringing in and carrying away breathing gas to and from 132 and 134 respectively, Fig 1), wherein the expiratory path and the inspiratory path are connected to one another and to the patient connection path by the connection component (134, 132, and tubing going into 150 are all connected by 170, Fig 1); a pressure measuring unit (sensor of 220, Fig 2) comprising at least one pressure sensor (220 monitors pressure by sensors, paragraph 0040, Lines 1-10; 216-
Baker JR. fails to disclose determining flow direction corresponding to the gas-routing connection system and a pressure alarm event being triggered by a coughing event or coughing attack.
However, Heesch, of the same field of endeavor, teaches a medical measuring device with a ventilator (Abstract) including determining flow direction corresponding to the gas-routing connection system (inspiratory and expiratory flow sensors can qualitatively detect a direction of a quantity of gas flowing and quantitatively detect value of quantity of gas flowing, paragraph 0037, Lines 10-16) and based on a comparison of whether the determined value of the flow direction exceeds a flow rate comparison criterion (indicator for ventilation-related shifting of secretion calculated with measuring, signal processing and calculating means from inspiratory value and expiratory value, paragraph 0042, Lines 15-21; signal processing and calculating unit 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an inspiratory sensor and an expiratory sensor to the breathing circuit of Baker JR., as taught by Heesch, to detect a ventilation-related shifting of secretion specifically for patients who have secretion build up in the lungs (Heesch: paragraph 0004, Lines 12-18) and to adapt the ventilator to accommodate for patients that require secretion suctions (Heesch: paragraph 0026).  Additionally, Heesch teaches the use of the flow direction for both the inspiratory and expiratory flow sensors in order to perform a formula (Heesch: paragraph 0051) that provides an indicator of a ventilation-related shifting of secretion and a measure of how frequent secretion suctions need to be performed (Heesch: paragraph 0028, Lines 1-20).  Furthermore, Heesch teaches there can be more than one flow sensor (paragraph 0018).  Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to record the flow direction of a flow value based on the flow value being a positive or negative value since flow readings of a flow sensor will show these values as being positive or negative.
Baker-JR.-Heesch combination fails to teach resetting alarm criterion to not be an elevated airway pressure alarm state for pressure alarm event being triggered by a coughing event or coughing attack.
However, Gajic, of the same field of endeavor, teaches a computer-implemented patient information provisioning method (Abstract) including resetting alarm criterion to not be an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to consider the high airway pressure of coughs and deactivate alarms in response to a cough, as taught by Gajic, to avoid generating false positive results and to minimize the impact of artificial values (Gajic: paragraph 0039).  Though Baker-Heesch combination does not explicitly teach responding to coughing attacks, Gajic shows that high airway pressure due to coughing is considered in a ventilator treatment.  Making sure the triggering conditions over a period of time are met is one way to avoid false positive results especially if the coughs are introducing artificial values into the readings.  As shown by Baker-Heesch combination, the device is already capable of making the determination of whether or not a pressure or flow outside of a threshold triggers the alarm and can avoid nuisance alarms based on duration (Baker JR.: random fluctuations in flow measurements or actual airflow create small, brief excursions beyond flow thresholds, paragraph 0047, Lines 10-14; detection of leaks falling outside of threshold levels, paragraph 0047, Lines 14-20).  Additionally, it is obvious for one to consider coughing attacks when developing a ventilator system to avoid triggering the alarm constantly as taught by Gajic and the prior art.
Regarding Claim 10, Baker JR.-Heesch combination teaches the pressure measuring unit comprises the at least one pressure sensor arranged at the patient connection path (Baker JR.: 220 
Regarding Claim 11, Baker JR.-Heesch-Gajic combination teaches the airway pressure is determined by the control unit based on the detection with the pressure measuring unit (Baker JR.: 220 monitors pressure and can take real-time measurements, paragraph 0040, Lines 1-13; measurements of 220 can be used to compare thresholds, paragraph 0041, Lines 1-8) including the pressure sensor arranged in or at the patient connection path or at the connection component of the gas-routing connection system (Baker JR.: 216-226 may utilize one or more sensors placed in suitable internal and external locations within the ventilatory circuitry, sensors may be affixed to ventilatory tubing, paragraph 0037, Lines 1-16).
Regarding Claim 12, Baker JR.-Heesch-Gajic combination teaches the flow measuring unit comprises the at least one flow sensor and at least another flow sensor (Heesch: sensor system may comprise one or more flow sensors, paragraph 0018); the patient flow rate is detected and determined by the control unit with the flow measuring unit providing a difference (Heesch: indicator for ventilation-related shifting of secretion calculated with measuring, signal processing and calculating means from inspiratory value and expiratory value, paragraph 0042, Lines 15-21; the difference being the shift of secretion compared to secretion index value, 
Regarding Claim 13, Baker JR.-Heesch-Gajic combination teaches the patient flow rate is detected and determined by the control unit with the flow measuring unit (Baker JR.: 220 monitors pressure and can take real-time measurements, paragraph 0040, Lines 1-13; measurements of 220 can be used to compare thresholds, paragraph 0041, Lines 1-8) including the flow sensor arranged in or at the patient connection path of the gas-routing connection system (Baker JR.: 216-226 may utilize one or more sensors placed in suitable internal and external locations within the ventilatory circuitry, sensors may be affixed to ventilatory tubing, paragraph 0037, Lines 1-16; Heesch: flow sensor is located in the Y-piece, paragraph 0038).
Regarding Claim 15, Baker JR.-Heesch-Gajic combination teaches the flow sensor is configured, as according to measurement principles of a differential pressure measurement (Heesch: pressure difference method, paragraph 0040; Baker JR.: flow can be derived from pressure readings, paragraph 0047, Lines 6-8), as a sensor according to a measurement principle of an ultrasonic flow measurement (Heesch: ultrasound travel time method, paragraph 0040), as a sensor according to a thermoelectric measurement principle (Heesch: thermopile or thermistor, paragraph 0040), as a sensor according to a resistive measurement principle or as a sensor 
Regarding Claim 16, Baker JR. discloses a medical device alarm organization process, the process comprising: providing a medical device (100, Fig 1; 200, Fig 2; any number of features of different embodiments may be combined into one single embodiment, paragraph 0092) with a mixing and dispensing unit (pneumatic system may have a variety of other components including mixing modules, valves, tubing, paragraph 0023) with a dispensing valve arrangement (pneumatic system may have a variety of other components including mixing modules, valves, tubing, paragraph 0023) to deliver and provide breathing gas (102 is providing breathing gas, Fig 1) and a gas-routing connection system (130, Fig 1) configured 5for a transport of the breathing gas (130 transports gases to patient, Fig 1), the gas-routing connection system comprising a connection component (170, Fig 1), an expiratory path (134, Fig 1) configured to carry away an expiratory quantity of breathing gas (quantity of breathing gas leaving patient in 134, Fig 1) from the patient, an inspiratory path (132, Fig 1) configured to bring an inspiratory quantity 5of the breathing gas (quantity of breathing gas entering patient in 132, Fig 1) of the medical device to the patient, a patient connection path (tubing going into 150 via 170, Fig 1) configured to bring the inspiratory quantity 9of the breathing gas from the medical device to the patient and for carrying the expiratory quantity 10of the breathing gas away from the patient (tubing going into 150 via 170 is bringing in and carrying away breathing gas to and from 132 and 134 respectively, Fig 1), wherein the expiratory path and the inspiratory path are connected to one another and to the patient connection path by the connection component (134, 132, and tubing going into 150 are all connected by 170, Fig 1); providing a pressure measuring unit 
Baker JR. fails to disclose determining flow direction corresponding to the gas-routing connection system and a pressure alarm event being triggered by a coughing event or coughing attack.
However, Heesch, of the same field of endeavor, teaches a medical measuring device with a ventilator (Abstract) including determining flow direction corresponding to the gas-routing connection system (inspiratory and expiratory flow sensors can qualitatively detect a direction of a quantity of gas flowing and quantitatively detect value of quantity of gas flowing, paragraph 0037, Lines 10-16) and based on a comparison of whether the determined value of the flow direction exceeds a flow rate comparison criterion (indicator for ventilation-related shifting of secretion calculated with measuring, signal processing and calculating means from inspiratory value and expiratory value, paragraph 0042, Lines 15-21; signal processing and calculating unit compares indicator for ventilation-related shifting of secretion with a defined value, paragraph 0056) to detect a ventilation-related shifting of secretion specifically for patients who have secretion build up in the lungs (paragraph 0004, Lines 12-18) and to adapt the ventilator to accommodate for patients that require secretion suctions (paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an inspiratory sensor and an expiratory sensor to the breathing circuit of Baker JR., as taught by Heesch, to detect a ventilation-related 
Baker-JR.-Heesch combination fails to teach resetting alarm criterion to not be an elevated airway pressure alarm state for pressure alarm event being triggered by a coughing event or coughing attack.
However, Gajic, of the same field of endeavor, teaches a computer-implemented patient information provisioning method (Abstract) including resetting alarm criterion to not be an elevated airway pressure alarm state for pressure alarm event being triggered by a coughing event or coughing attack (provisional determination to trigger alarm may also depend on determination that triggering conditions existed for more than a certain number of measuring cycles, weaning modes of mechanical ventilations may also be eliminated to minimize impact of artificial values including high airway pressure due to cough, paragraph 0039) to avoid generating false positive results and to minimize the impact of artificial values (paragraph 0039).

Regarding Claim 17, Baker JR.-Heesch-Gajic combination teaches the airway pressure is detected and determined by the control unit with the pressure measuring unit (Baker JR.: 220 monitors pressure and can take real-time measurements, paragraph 0040, Lines 1-13; measurements of 220 can be used to compare thresholds, paragraph 0041, Lines 1-8) including the pressure sensor arranged at the patient connection path (Baker JR.: 216-226 may utilize one or more sensors placed in suitable internal and external locations within the ventilatory circuitry, sensors may be affixed to ventilatory tubing, paragraph 0037, Lines 1-16) or at the connection component of the gas-routing connection system and/or by means of the pressure sensor 
Regarding Claim 18, Baker JR.-Heesch-Gajic combination teaches the airway pressure is detected and determined by the control unit with the pressure measuring unit (Baker JR.: 220 monitors pressure and can take real-time measurements, paragraph 0040, Lines 1-13; measurements of 220 can be used to compare thresholds, paragraph 0041, Lines 1-8) including the pressure sensor arranged in or at the patient connection path or at the connection component of the gas-routing connection system (Baker JR.: 216-226 may utilize one or more sensors placed in suitable internal and external locations within the ventilatory circuitry, sensors may be affixed to ventilatory tubing, paragraph 0037, Lines 1-16).
Regarding Claim 19, Baker JR.-Heesch-Gajic combination teaches the patient flow rate is detected and determined by the control unit with the flow measuring unit providing a difference (Heesch: indicator for ventilation-related shifting of secretion calculated with measuring, signal processing and calculating means from inspiratory value and expiratory value, paragraph 0042, Lines 15-21; the difference being the shift of secretion compared to secretion index value, paragraph 0027, Lines 12-20; secretion index values greater than or less than one determine if patient requires more or less secretion suctions respectively, paragraph 0028, Lines 1-20) of the flow sensor arranged in or at the expiratory path of the gas-routing connection system (Heesch: expiratory flow sensor, paragraph 0037, Lines 10-16; sensor system may comprise one or more flow sensors, paragraph 0018) and a flow sensor (Heesch: inspiratory flow sensor, paragraph 
Regarding Claim 20, Baker JR.-Heesch-Gajic combination teaches the patient flow rate is detected and determined by the control unit with the flow measuring unit (Baker JR.: 220 monitors pressure and can take real-time measurements, paragraph 0040, Lines 1-13; measurements of 220 can be used to compare thresholds, paragraph 0041, Lines 1-8) including the flow sensor arranged in or at the patient connection path of the gas-routing connection system (Baker JR.: 216-226 may utilize one or more sensors placed in suitable internal and external locations within the ventilatory circuitry, sensors may be affixed to ventilatory tubing, paragraph 0037, Lines 1-16; Heesch: flow sensor is located in the Y-piece, paragraph 0038).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baker JR. (US 2011/0175728), Heesch et al. (US 2016/0136370), and Gajic et al. (US 2012/0000464) as applied to Claim 10, and in further view of Wondka et al. (US 2011/0197885).
Regarding Claim 14, Baker JR.-Heesch-Gajic combination teaches the claimed invention of Claim 10.  Baker JR.-Heesch-Gajic combination fails to teach the pressure sensor is configured as a sensor according to measurement principles of a piston manometer of a pressure scale, of a compression liquid manometer, of a spring manometer, of a piezoelectric measuring component or of a strain measuring component.
However, Wondka, of the same field of endeavor, teaches a device for sensing respiration patterns of a patient and controlling ventilator functions (Abstract) including a pressure sensor (while pressure transducers are used, other types of breath sensors include strain gauge sensors and piezoelectric sensors, paragraph 0126, Lines 37-42; pressure sensing elements can be piezoelectric elements, paragraph 0143) being configured as a sensor according to measurement 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pressure sensor of Baker JR.-Heesch-Gajic combination have piezoelectric or strain measuring components, as taught by Wondka, since pressure sensors that have piezoelectric or strain measuring components are known in the art to be used in ventilator (Wondka: paragraph 0126, Lines 37-42; paragraph 0143).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773